        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA


Brock Fredin,                                             Case No.: 19-cv-472 (DWF/TNL)

                      Plaintiff,                          DECLARATION OF LEITA
          v.                                              WALKER IN SUPPORT OF
                                                          DEFENDANTS’ RESPONSE TO
City Pages & Michael Mullen,                              PLAINTIFF’S MOTION TO
                                                          DISQUALIFY AND STRIKE
                      Defendants.                         AFFIRMATIVE DEFENSES


          I, Leita Walker, declare as follows:

          1.          I am a partner with the law firm of Ballard Spahr LLP, 2000 IDS Center, 80

South Eighth Street, Minneapolis, Minnesota 55402 (“Ballard”). I am licensed to practice

law in the State of Minnesota and am admitted to practice before this Court. I am counsel

for Defendants Mike Mullen and City Pages, a publication of Star Tribune Media

Company LLC (“Star Tribune”). This declaration is based on my personal knowledge,

my discussions with certain attorneys currently practicing law at Ballard, and records

maintained by Ballard in the usual course of business. If sworn as a witness, I am

competent to testify to the facts stated herein.

          2.          Ballard’s Minneapolis office is comprised largely of attorneys who

previously practiced at a law firm called Lindquist & Vennum (“Lindquist”). Ballard

acquired Lindquist in January 2018.

          3.          I have represented Star Tribune Media Company LLC and its journalists in

content and access-related litigation since I began practicing law in 2006 as an associate

at Faegre & Benson LLP—now known as Faegre Baker Daniels LLP (“Faegre”).


DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 2 of 8



          4.          I practiced at Faegre, first as an associate and then as a partner, for more

than twelve years. On December 31, 2018, I withdrew from the partnership at Faegre. On

January 2, 2019, approximately one year after the Ballard-Lindquist merger, I joined the

partnership at Ballard, where I continue to represent Star Tribune, its journalists, and

other clients in the media and entertainment industry.

          5.          I first learned of Brock Fredin’s lawsuit against City Pages and its reporter

Mr. Mullen (collectively “Defendants”) on February 27, 2019, two days after Mr. Fredin

filed his Complaint with this Court. This was also the first I learned of the news report at

issue, having never before read it or spoken to Defendants about it or about Mr. Fredin.

          6.          Although Mr. Fredin had not yet served Defendants, Star Tribune retained

me as defense counsel in the matter. I assigned Christopher Proczko, an associate in

Ballard’s Media & Entertainment Group, to assist me in handling this matter and we

began monitoring the docket.

          7.          Before I began representing Defendants in this matter, I had Ballard’s

conflicts group run a check to determine whether Ballard would have any potential

conflicts arising from its representation of Defendants in this matter. The conflicts check

did not disclose any previous representation or relationship that presented a potential

conflict of interest.

          8.          As part of the conflict-checking process, I learned for the first time that

Ballard was representing clients in other matters adverse to Mr. Fredin. Specifically, I

learned that my colleague Adam Ballinger had been representing Lindsey Middlecamp,

Catherine Schaefer, and Grace Miller on a pro bono basis since on or before March 15,

                                                      2
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 3 of 8



2018, in separate libel lawsuits Mr. Fredin had filed against them. See also Fredin

Declaration (Dkt. 63) Ex. C.

          9.          I have spoken with Mr. Ballinger occasionally about the status of the

various lawsuits Mr. Fredin has brought against Ballard’s clients and about Mr. Fredin

and his litigation tactics.

          10.         None of my communications with Mr. Ballinger or anyone else at Ballard

gave me reason to believe that Mr. Fredin believed or had ever alleged that Ballard was

somehow conflicted out of being adverse to him on the ground that attorneys associated

with Lindquist and/or Ballard had previously mediated disputes involving Mr. Fredin.

          11.         As of the date of filing this declaration, Mr. Fredin has not moved to

disqualify Mr. Ballinger or our firm from representing Ms. Middlecamp, Ms. Schaefer,

and Ms. Miller in his lawsuits against them.

          12.         As discussed in Defendants’ brief in support of its motion to dismiss (Dkt.

33), Defendants did not receive formal service of the Complaint and Summons in this

lawsuit until August 2019.

          13.         I appeared in the case shortly thereafter, on September 3, 2019, by filing a

motion to dismiss on behalf of Defendants (Dkt. 19). Mr. Proczko also appeared in the

case.

          14.         Mr. Fredin did not object to Ballard’s representation of Defendants at this

time. Instead, on September 24, 2019, Mr. Fredin filed his First Amended Complaint.




                                                     3
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 4 of 8



          15.         The first notice I had that Mr. Fredin believed Ballard was somehow

“conflicted out” of representing Defendants was on October 16, 2019, when I received

service of his Rule 11 motion for sanctions. In a footnote in his supporting brief (later

prematurely filed at Dkt. 49) he alleged that “Many Lindquist and now Ballard partners

served as ‘mediators’ including Michael Olafson and Mark XXX in each state court HRO

proceeding involving the named parties in Defendants phony article. Ballard Spahr has a

conflict of interest in even representing the Star Tribune, Lindsey Middlecamp, Catherine

Schaefer, or Grace Miller. Lindquist/Ballard is also financing a harassment campaign to

offer pro bono lawyers to cover up Lindsey Middlecamp’s actions in other cases.”

          16.         This was the first I had heard the allegation that legacy Lindquist attorneys

had served as mediators in a dispute involving Mr. Fredin. I immediately began to

investigate Mr. Fredin’s allegations. Consistent with firm policy, I also notified Ballard’s

general counsel. The firm’s deputy general counsel helped me with the investigation of

Mr. Fredin’s allegations so that, in the event the investigation revealed that the firm was

in possession of any confidential information of Mr. Fredin, such information would not

be inadvertently exposed to either Mr. Proczko or me.

          17.         The investigation determined that Mr. Fredin’s allegations were unfounded.

          18.         Lindquist encouraged its lawyers to do pro bono work, and it created a

spreadsheet to describe the various pro bono opportunities available to them. This

spreadsheet included the Ramsey County mediation program and described the program

this way:



                                                     4
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 5 of 8



          Mediations are between parties in Ramsey County Harassment Court.
          Parties are offered mediation to attempt resolution prior to a trial. Mediator
          must be trained in mediation and continue on-going mediation skills
          training, but need not have Rule 114 certification with appropriate
          experience. Mediation involves interviewing parties, fact gathering, and
          negotiation. Diversity, cultural competency, some foreign language
          exposure are desired but not required. Mediators do not represent any party
          to the mediation.

It bears noting that this volunteer mediation program was exclusively for harassment

cases, not libel cases such as those Mr. Fredin subsequently brought against the victims

of his harassment and Defendants here.

          19.         Lindquist attorneys Michael Olafson and Mark Jacobson did volunteer as

mediators for Ramsey County court on dates on which Mr. Fredin’s matters were listed

on the court’s docket. Specifically, Mr. Olafson served as a mediator on August 18, 2016,

and January 4, 2018, and Mr. Jacobson served as a mediator on May 4, 2017.

          20.         However, there is no record that Mr. Olafson or Mr. Jacobson mediated any

of Mr. Fredin’s matters, and there is no record that any confidential information

belonging to Mr. Fredin was ever in either Lindquist’s or Ballard’s possession, custody,

or control.

          21.         In fact, in Ballard’s investigation, Mr. Olafson advised the firm that he had

no recollection of mediating any matter involving Mr. Fredin. Likewise, Mr. Jacobson

advised the firm that he had no recollection of mediating any matter involving Mr.

Fredin.

          22.         Regardless, the practice of both Mr. Olafson and Mr. Jacobson was to

destroy notes they took (if any) or documents they received (if any) during the mediations


                                                     5
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 6 of 8



for which they volunteered. Neither maintained mediation-related files personally or at

Lindquist. Separately Ballard has confirmed that it has no files concerning any mediation

conducted by Mr. Olafson or Mr. Jacobson, much less any file concerning a mediation

they conducted involving Mr. Fredin.

          23.         By the time I joined Ballard on January 2, 2019, Mr. Olafson and Mr.

Jacobson were no longer with the firm. Mr. Jacobson had left shortly before the Ballard-

Lindquist merger, on December 29, 2017, and Mr. Olafson left Ballard on August 15,

2018, after the Ballard-Lindquist merger.

          24.         I have been practicing law in the Twin Cities for more than thirteen years

and it is possible that I have met Mr. Olafson or Mr. Jacobson in passing at some point in

time. However, I have no recollection of ever speaking with them, in person or otherwise.

I can say with certainty that I have never spoken with either of them about Mr. Fredin,

this lawsuit, or any issue related to this lawsuit. I have not received any information about

what transpired at any mediation in which Mr. Fredin was involved from anyone.

          25.         Mr. Fredin also claims to believe that former Lindquist attorney Lindsey

Middlecamp has played some role in the defense of this lawsuit. She has not. Ms.

Middlecamp left Lindquist on December 4, 2015, long before it merged with Ballard,

long before I joined the firm, and long before Mr. Fredin sued Defendants. Although it is

possible I have met Ms. Middlecamp in passing over the past thirteen years, I have no

recollection of ever speaking with her, in person or otherwise. I can say with certainty

that I have never spoken to her about Mr. Fredin, this lawsuit, or any issue related to this

lawsuit.

                                                    6
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 7 of 8



          26.         I have never received any confidential information about Mr. Fredin from

Mr. Olafson, from Mr. Jacobson, from any other former or current Lindquist or Ballard

lawyer, or from anyone else.

          27.         By the time Mr. Fredin filed his motion to disqualify, Defendants’ motion

to dismiss and the parties’ cross motions for Rule 11 sanctions had been fully briefed and

submitted to the Court for decision.

          28.         To arrive at the present procedural posture of this case, Defendants have

incurred thousands of dollars in attorneys’ fees. Mr. Proczko and I have spent many hours

                      a.    investigating Mr. Fredin’s allegations against Defendants, his

                criminal history, official records that served as the basis for City Pages’ news

                report, and Mr. Fredin’s various other lawsuits;

                      b.    researching the law in Wisconsin and Minnesota establishing that his

                claims against Defendants have no merit;

                      c.    drafting and filing not just one, but two motions to dismiss (the

                second being necessary because Mr. Fredin amended his complaint after

                Defendants filed the first); and

                      d.    drafting and filing a Rule 11 motion for sanctions.

          29.         Disqualifying Ballard from representing Defendants in this case, at this

juncture, would thus be incredibly prejudicial to Defendants. They would need to find

and hire new counsel, and they would be responsible for the fees incurred by the new

counsel in learning the relevant facts and law that the undersigned already know well.



                                                    7
DMNorth #7083055 v2
        CASE 0:19-cv-00472-DWF-TNL Document 70 Filed 12/23/19 Page 8 of 8



          30.         Defendants would be prejudiced for the additional reason that Ballard is

one of the most recognized firms in the United States for First Amendment and media

law litigation and I am one few lawyers known for defending such litigation in

Minnesota.

          I declare under penalty of perjury that the foregoing is true and correct. Executed

on this 23rd day of December, 2019, in Minneapolis, Minnesota.


                                                 s/ Leita Walker
                                                 Leita Walker




                                                    8
DMNorth #7083055 v2
